Case 7:20-mj-00629 Document 1 Filed on 03/09/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint d States District Court

 

Unite
Sou .
UNITED STATES DISTRICT COURT FLE®
‘for the a MAR 09 2020

Southern District of Texas

David J. Bradley, Clerk;
—

 

 

 

United States of America ) , q
V. )- , ls 2 ~ M
Antonio POZOS Cruz ) Case NoM\— OV 0
_ COB: Mexico )
YOB: 1985 )
)
)
_ Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
‘On or about the date(s) of March 8, 2020 in the county of Hidalgo in the
Southern _- District of Texas —, the defendant(s) violated:
Code Section Offense Description —
18 USC 922(g)(5)(B) _ It shall be unlawful for any person, who, being an alien, except as provided in

subsection (y)(2), has been admitted to the United States under a
nonimmigrant visa, to ship or transport in interstate or foreign commerce, or
possess in or affecting commerce, any firearm or ammunition; or to receive —
any firearm or ammunition which has been shipped or transported in
interstate or foreign commerce, to wit: 1,000 rounds of Winchester 9mm
ammunition, 100 rounds of Winchester .45 caliber ammunition, and one (1)
Browning 9mm pistol

’ This criminal complaint is based on these facts:

See ATTACHMENT "A"

Mf Continued on the attached sheet.

 

wtcl b
Ap yee C  Complgihant ’s signature
—— | William A. Hartley, HSI Special Agent .

Printed name and title

 

Sworn to before me ed in my presence.

pu: 3 ]@/2020 oe a

Jpdge’s signature

 

City and state: , McAllen, Texas tt Hacker, U.S. Magistrate Judge

[Pred name and title

 
Case 7:20-mj-00629 Document 1 Filed on 03/09/20 in TXSD_ Page 2 of 2

ATTACHMENT “A” |

On March 8, 2020, at approximately 1:26 p.m., a Texas Department of Public Safety (DPS) Trooper

conducted a vehicle stop on a | grey Kia sports utility vehicle bearing Tamaulipas, Mexico License Plates
A34-THE-9 for speeding.

The Texas DPS Trooper proceeded to make contact with the female driver, and the male passenger who
was later identified as Antonio POZOS Cruz (hereinafter referred to as “POZOS”). The female driver
provided a government of Mexico issued identification document, POZOS provided a Texas Driver’s
License, and both appeared to show signs of nervousness. At this time, the Texas DPS Trooper asked the
occupants if there was anything illegal in the vehicle. POZOS replied by saying, “Well, not illegal,” at
which time the Texas DPS Trooper asked POZOS to elaborate on this comment. POZOS then stated
there was ammunition in the vehicle.

Upon further examination, the Texas DPS Trooper located two boxes of Winchester 9mm ammunition, |
containing a total of 1,000 rounds of 9mm ammunition, and one box of Winchester .45 caliber
ammunition, containing a total of 100 rounds of .45 caliber ammunition, in the trunk area of the vehicle.

Special Agent (SA) William A. Hartley of Homeland Security Investigations (HSI) Assistant Special
Agent in Charge (ASAC) McAllen, Texas office  Proceeded to the scene of the vehicle stop at the request
of Texas DPS personnel.

Upon arriving on-scene, SA Hartley determined that POZOS was a citizen and national of Mexico, and |
currently held a valid nonimmigrant visa which allowed him to be in the United States legally. POZOS
stated shortly thereafter that there “might also be a pistol in the vehicle” at which time SA Hartley and
Texas DPS personnel: located a Browning 9mm pistol concealed in the back area of the vehicle.

POZOS was arrested for being a nonimmigrant visa holder in possession of ammunition and a firearm, in’
' violation of Title 18 United States Code Section 922(g)(5)(B).

SA Vincent Rubbo of the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) later-provided a
verbal declaration after seeing photographs of the ammunition and weapon stating that neither the
ammunition or weapon were manufactured in the state of Texas and that both had traveled through
interstate commerce.

During post-Miranda statements, POZOS stated that he had purchased the ammunition earlier that day at
a local Academy Sports & Outdoors store for himself and planned to smuggle the ammunition into
Mexico by “hiding them in other merchandise.” POZOS stated that he knew it was illegal to smuggle the
ammunition into Mexico and stated that he smuggled shotgun ammunition into Mexico once before, but
“by accident.” POZOS stated he had purchased the weapon at a gun show in Greenville, Texas and also
planned to bring this weapon back with him to Mexico.

POZOS stated that he did not have a license to export the ammunition that he was encountered with on
March 8, 2020, and that he did not know he needed a license to export the ammunition, but stated once
again that he knew it was illegal to smuggle the ammunition into Mexico.
